DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for performing, with a one or more processors of a graphics processing unit designated for vertex shading”, “means for performing, with the one or more processors of a graphics processing unit designated for vertex shading”, “means for performing, with the one or more processors, one or more tessellation operations”,  “means for performing, with the one or more processors, a domain shading operation”,  “means for performing, with the one or more processors, a domain shading operation”  in  claims 21-24, and 29-30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for appending instructions associated with the hull shading operation”, means for outputting a single control point from the first instance of the hull shader program so as to adhere to a single input to single output interface of the one or more processors; and means for outputting a second, single control point from the second instance of the hull shader program so as to adhere to the single input to single output interface of the one or more processors”, “means for switching a program counter and one or more resource pointers for the hull shading operation” in claims 24-28. 
The closest support available is Fig. 1 element 36. “0047] GPU 36 also includes shading units 40. As described in greater detail below, shading units 40 may be configured as a programmable pipeline of processing components. In some examples, shading units 40 may be referred to as “shader processors” or “unified shaders,” and may perform geometry, vertex, pixel, or other shading operations to render graphics. Shading units 40 may include a one or more components not specifically shown in FIG. 1 for purposes of clarity, such as components for fetching and decoding instructions, one or more arithmetic logic units (“ALUs”) for carrying out arithmetic calculations, and one or more memories, caches, or registers.” Shading unit 40 is the hardware support of the claimed means.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims Correspondence
Instant application
1-10
11-19
20
21-29
30
31-39
40
Patent 10535185
1-10
11-19
10
20-28
10
29-37
10


Claims 1, 11, 21, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20, and 29 of U.S. Patent No. 10535185. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 11, 21, 31 of instant application is broader than the claims 1, 11, 20, and 29 of  patent 10535185.

Instant application 
 claim 1 (method)
Claim 11 ( Graphics processing unit)
Claim 21 (apparatus)
Claim 31 (computer-readable medium)
Pat. 10535185 claim 1
claim 1 (method)
Claim 11 ( Graphics processing unit)
Claim 20 (apparatus)
Claim 29 (computer-readable medium)
A method for rendering graphics, the method comprising:
A method for rendering graphics, the method comprising:
performing, with one or more processors of a graphics processing unit designated for vertex shading, a vertex shading operation to shade a plurality of stored input vertices to output vertex shaded vertices, wherein performing the vertex shading operation comprises, by the one or more processors, outputting a single shaded vertex for each of the plurality of stored input vertices; and
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade a plurality of input vertices so as to output vertex shaded vertices, wherein performing the vertex shading operation comprises, by the hardware unit, outputting a single vertex for each respective input vertex of the plurality of input vertices; and
performing, with the one or more processors, one or more tessellation operations, the one or more tessellation operations comprises performing a hull shading operation on at least one of the single shaded vertex to output one or more control points.
performing, with the hardware unit of the graphics processing unit designated for vertex shading, one or more tessellation operations on one or more of the vertex 
shaded vertices, wherein performing the one or more tessellation operations 
comprises performing a hull shading operation on at least one of the one or 
more vertex shaded vertices to output one or more control points;


Dependent claims 2-10, 12-20, 22-30 and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10, 12-19, 21-28 and 30-37 of U.S. Patent No. 10535185. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2-10, 12-20, 22-30 and 32-40 of instant application is broader than the claims 2-10, 12-19, 21-28 and 30-37 of the patent 10535185.





Claims Correspondence
Instant application
1-9
11-19
21-29
31-39
10, 20, 30, 40
Patent 11200733
1-9
10-18
19-29
1--9
1, 9, 18, 


Claims 1, 11, 21, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19, and  1 of U.S. Patent No. 11200733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 11, 21, 31 of instant application is broader than the claims 11, 10, 19, and  1 of the patent 10535185.

Instant application
Claim 1 (method)
Claim 11 ( Graphics processing unit)
Claim 21 (apparatus)
Claim 31 (computer-readable medium)
Pat. 11200733
claim 1 (method)
Claim 10 ( Graphics processing unit)
Claim 19 (apparatus)

A method for rendering graphics, the method comprising:
A method for rendering graphics, the method comprising:
performing, with one or more processors of a graphics processing unit designated for vertex shading, a vertex shading operation to shade a plurality of stored input vertices to output vertex shaded vertices, wherein performing the vertex shading operation comprises, by the one or more processors, outputting a single shaded vertex for each of the plurality of stored input vertices; and
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade input vertices so as to output vertex shaded vertices, wherein the hardware unit adheres to an interface that receives a single vertex as an input and generates a single vertex as an output;
performing, with the one or more processors, one or more tessellation operations, the one or more tessellation operations comprises performing a hull shading operation on at least one of the single shaded vertex to output one or more control points.
performing, with the hardware unit of the graphics processing unit designated for vertex shading, one or more tessellation operations on one or more of the vertex shaded vertices, wherein performing the one or more tessellation operations comprises performing a hull shading operation on at least one of the one or more vertex shaded vertices to output one or more control points,

wherein instructions associated with the hull shading operation are appended to instructions associated with the vertex shading operation, such that the vertex shading operation and the hull shading operation are executed in sequence.


Dependent claims 2-9, 12-19, 22-29 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 11-18, 20-28 and 2-9 of U.S. Patent No.1120733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2-9, 12-19, 22-29 and 32-39 of instant application is broader than the claims 2-9, 11-18, 20-27 and 2-9  of the patent 11200733.

Dependent claims 10, 20, 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 18 of U.S. Patent No.1120733 in view of Chang et al. (US Patent Publication No. 2011/0310102, “Chang”) because the functions of limitation of claims 10, 20, 30 and 40 of the instant application can be performed by functions of the limitation of claims 1. 9 and 18 of Patent 1120733 in view of Chang.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10, 11,  20, 21, 30, 31 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Goel  et al. ( US patent Publication: US 20110057931, “Goel”) in view of Sathe et al. (US Patent Publication No.: 2010/0164954, “Sathe”) and  Chang (US Patent Publication No. 2011/0310102, “Chang”).
Regarding claim 1, Goel teaches,  A method for rendering graphics (Fig. 2A), the method comprising:
performing, with one or more processors of a graphics processing unit designated for vertex shading, a vertex shading operation to shade a plurality of stored input vertices to output vertex shaded vertices, (Here SIMDs are processors of the graphics processing unit GPU. “[0058] In a unified shader model, a GPU executes a sequence of shaders. To execute the shaders, the GPU includes a plurality of SIMDs. Each SIMD is associated with its own local data store (LDS). Each LDS has limited memory (e.g., 32 kilobytes). The specific sequence of shaders that the GPU executes is dictated by an API to which the GPU is coupled. In a typical sequence, the GPU executes a vertex shader, a hull shader, and then a tessellation shader. During execution of the vertex shader and the hull shader, a SIMD may receive a plurality of vertices to process and will write its results into its associated LDS.” The stored plurality of vertices  comes from Cache 508. “[0057] Cache 508 stores data that is frequently used by execution unit 506. When data is needed by execution unit 506 to execute a shader program, first a request is made to cache 508. If there is a cache hit in cache 508 (i.e., the requested data is in cache 508), the data is forwarded to execution unit 506. If there is a cache miss in cache 508 (i.e., the requested data is not in cache 508), the request data is retrieved from off-chip memory. In an embodiment, cache 508 comprises one or more level 1 (L1) caches and one or more level 2 (L2) caches, wherein the L1 caches have less storage capacity but provide faster data access than the L2 caches.” ) 
However Goel is silent about wherein performing the vertex shading operation comprises, by the one or more processors, outputting a single vertex for each of the  plurality of stored input vertices;
But Sathe teaches, a processor that outputs a single vertex or each of the  plurality of stored input vertices (Sathe [0022] “The vertex shader 14 performs operations such as transformation, skinning, or lighting.  It inputs one vertex and outputs one vertex”).
Goel and Sathe are analogous art as all of them are related to shader operations.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Goel by adding the functionality of inputting one vertex and outputting one vertex from vertex shader as taught by Sathe and thereby the vertex shader performs vertex shading operation on the input vertex and outputs the shaded vertex for next stage.
The motivation for the above is to simplify the design of vertex shader (by not taking several vertices at a time and storing in buffer) as vertex shader generally works on a single vertex. 
Goel as modified by Sathe teaches, performing, with the one or more processors, one or more tessellation operations, the one or more tessellation operations comprises performing a hull shading operation on at least one of the single shaded vertex (Goel,  “[0058] In a unified shader model, a GPU executes a sequence of shaders. To execute the shaders, the GPU includes a plurality of SIMDs. Each SIMD is associated with its own local data store (LDS). Each LDS has limited memory (e.g., 32 kilobytes). The specific sequence of shaders that the GPU executes is dictated by an API to which the GPU is coupled. In a typical sequence, the GPU executes a vertex shader, a hull shader, and then a tessellation shader. During execution of the vertex shader and the hull shader, a SIMD may receive a plurality of vertices to process and will write its results into its associated LDS.” Here the hull shading is part of tessellation operation. As Goel is performing hull shader operation, he is also performing tessellation operation as hull shading is part of tessellation operation.) 
Goel as modified by Sathe doesn’t expressly teach, hull shading operation outputs one or more control points.
An addition reference Chang is included to show that the one or more tessellation operations comprises performing a hull shading operation  or (Hull shading is a part of tessellation operation)  and hull shading operation outputs one or more control points. (“[0030]…. The GPU 110 further comprises a hull shader 241, a tessellator 242, and a domain shader 243 for performing tessellation…………..hness on a given surface.  A more detailed surface can be constructed from quads, triangles, or isoline patches.  Each patch is subdivided into triangles, lines or points using tessellation factors.  In short, the hull shader 241 deals with selection of control points of a curve for the given surface and is called for each patch, using the patch control points from the vertex shader 254 as inputs”.)
Goel as modified by Sathe and Chang are analogous as they are from the field of graphics processing. 
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Goel as modified by Sathe to have included additional teaching  (additional support) of performing the one or more tessellation operations comprises performing a hull shading operation and hull shading operation outputs one or more control points as taught by Chang.
The motivation to include Chang is to included standard output of a hull shader which will be used in subsequent stages of GPU pipeline.

Claim 11 is directed to a “graphics processing unit” (Goel Fig. 6 ) and its elements are similar in scope and functions of the method claim 1 and is rejected for the same rationales as specified in the rejection of claim 1.

Claim 21 is directed to an apparatus (Goel Fig. 6 memory 508 that stores vertices and processors are SIMDs element 610 within execution unit of GPU)) and its elements are similar in scope and functions of the method claim 1 and is rejected for the same rationales as specified in the rejection of claim 1.

Claim 31 is directed to a non-transitory computer-readable medium (Goel, “[0095] In addition to hardware implementations of processing units of embodiments of the present invention (e.g., CPU 302 and GPU 310), such processing units may also be embodied in software disposed, for example, in a computer-readable medium configured to store the software (e.g., a computer-readable program code). The program code causes the enablement of embodiments of the present invention, including the following embodiments: (i) the functions of the systems and techniques disclosed herein (such as, the functions illustrated in FIGS. 7, 8, 10, and 12); (ii) the fabrication of the systems and techniques disclosed herein (such as, the fabrication of CPU 302 and/or GPU 310); or (iii) a combination of the functions and fabrication of the systems and techniques disclosed herein”) and its and its elements are similar in scope and functions of the method claim 1 and is rejected for the same rationales as specified in the rejection of claim 1.

Regarding claims 10, 20, 30 and 40, Goel as modified by Sathe and Chang teaches, wherein performing the vertex shading operation to shade the plurality of stored input vertices to output vertex shaded vertices comprises performing the vertex shading operation to shade input vertices so as to output patch control points, ( Chang, [0030] The vertex shader 254 processes vertices by performing operations such as transformations, skinning, and lighting.  The GPU 110 further comprises a hull shader 241, a tessellator 242, and a domain shader 243 for performing tessellation.  Generally, the function of these shaders 241, 242, 243 is to enhance smoothness on a given surface.  A more detailed surface can be constructed from quads, triangles, or isoline patches.  Each patch is subdivided into triangles, lines or points using tessellation factors.  In short, the hull shader 241 deals with selection of control points of a curve for the given surface and is called for each patch, using the patch control points from the vertex shader 254 as inputs.” ) and
wherein performing the hull shading operation on at least one of the single shaded vertex comprises performing the hull shading operation on the patch control points to generate the one or more control points and one or more tessellation factors. (Chang [0030]…”.In short, the hull shader 241 deals with selection of control points of a curve for the given surface and is called for each patch, using the patch control points from the vertex shader 254 as inputs.  Among other functions, the hull shader 241 computes tessellation factors, which are passed to the tessellator 242.” )



Claims 2-3, 5, 12-13, 15, 22-23, 25, 32-33 and 35 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel as modified by Sathe and Chang, and further in view of Legakis et al (US Patent Publication No.2010/0079454, “Legakis”)

Regarding claims 2 12, 22 and 32,   Goel as modified by Sathe and Chang teaches, 
performing, with the one or more processors, a domain shading operation comprising generating vertex values based at least in part on the control points; (Goel, “ [0030] As mentioned above with respect to FIG. 2, a typical graphics pipeline includes a plurality of shaders, including a tessellation shader 206. The input to the tessellation shader 206 includes a patch--i.e., a geometric shape (such as, a rectangle, a triangle, or a line). One purpose of the tessellation shader 206 is to tessellate the patch into a plurality of points. During subsequent stages of the graphics pipeline, the points may be subjected to further processing.” “[0060]….Referring to FIG. 6, there is a mirrored off-chip LDS 622 for each SIMD 610 of GPU 310. Input logic 504 includes a command processor 602 (which receives graphics-processing and general-compute tasks to be executed by GPU 310) and a vertex analyzer 604 (which schedules when each shader program can be launched in execution unit 506). Execution unit 506 of GPU 310 includes a plurality of SIMDs 610A-610N. Each SIMD is associated with one of the plurality of on-chip LDSs 612A-612N. For patches in the hull shader (HS) threadgroup, the HS data can be written to either an on-chip LDS 612 associated with a SIMD 610 (if the tessellation level is low, e.g., involves fewer than 100 vertices) or an off-chip LDS 622 (if the tessellation level is high, e.g., involved greater than 100 vertices.”) 
 Chang [0031] “….Each vertex resulting from the tessellation is output to the domain shader 243.  The tessellator 242 also computes (u, v, w) values of the plane, and the domain shader 243 combines the curve onto the plane.  A primitive is subdivided into smaller primitives to provide better resolution, which in turn, provides better visual quality.  Various control points are set for applying parameters/functions to the primitive so that the primitive can be processed in more detail”) and
performing, with the one or more processors, a geometry shading operation on the one or more domain shaded vertices to generate one or more new vertices, wherein the geometry shading operation operates on at least one of the one or more domain shaded vertices to output the one or more new vertices. (Chang [0032] “The data from the domain shader 243 is passed to the geometry shader 255.  The geometry shader 255 receives, as inputs, vertices for a full primitive, and is capable of outputting multiple vertices that form a single topology, such as a triangle strip, a line strip, point list, etc. The geometry shader 255 may be further configured to perform the various algorithms, such as tessellation, shadow volume generation, etc. The geometry shader 255 outputs information to a triangle setup stage 256, which, as is known in the art, performs operations such as triangle trivial rejection, determinant calculation, culling, pre-attribute setup KLMN-coefficients, edge function calculation, and guardband clipping”).
Goel as modified by Sathe and Chang doesn’t expressly teach, wherein performing the vertex shading operation and performing the hull shading operation are associated with performing a first rendering pass, and further comprising performing a second rendering pass comprising: a domain shading operation and a geometry shading operation.
However Legakis teaches, wherein performing the vertex shading operations and performing the hull shading operations are associated with performing a first rendering pass, and further comprising performing a second rendering pass comprising: a domain shading operation and a geometry shading operation (Legakis [0004] “….During a first pass through a graphics processing pipeline vertex shader and tessellation control shader (or control hull shader) programs are executed and vertex data and tessellation parameters are stored in memory.  After the first pass is complete, the graphics processing pipeline is reconfigured.  During a second pass through the graphics processing pipeline, the vertex data and tessellation parameters are read from memory and tessellation evaluation shader (or domain shader) and geometry shader programs are executed to complete the tessellation operation.  Typically, a software application program or device driver initiates both the first pass and the second pass”). 
Legakis and Goel as modified by Sathe and Chang are analogous art as all of them are related to shader operations.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Goel as modified by Sathe and Chang by adding vertex and hull shading operations in first pass whose output are stored in a memory, and domain and geometry shading operations in second pass as taught by Legakis and thereby performs domain and geometry shading based on the output of the previously generated first pass shaded output (vertex and hull shaded).
The motivation for the above is faster operation by running second pass shading operations based on the output of the previously generated first pass shaded output and at the same time running the first pass for the new input vertices.

Regarding claims 3, 13, 23 and 33,  Goel as modified by Sathe, Chang and Legakis teaches, completing the first pass before performing the second pass such that one or more components of the graphics processing unit are idle between the first pass and the second pass. (Legakis [0004] “….During a first pass through a graphics processing pipeline vertex shader and tessellation control shader (or control hull shader) programs are executed and vertex data and tessellation parameters are stored in memory.  After the first pass is complete, the graphics processing pipeline is reconfigured.  During a second pass through the graphics processing pipeline, the vertex data and tessellation parameters are read from memory and tessellation evaluation shader (or domain shader) and geometry shader programs are executed to complete the tessellation operation.  Typically, a software application program or device driver initiates both the first pass and the second pass”.
As the result of the first pass are stored in memory and second pass works on that stored result and memory read and write takes time so there are some time when the components of the GPU are idle. ). 

Regarding claims 5, 15, 25 and 35,  Goel as modified by Sathe, Chang and Legakis teaches, the vertex shading operation and the hull shading operation are executed in sequence and the domain shading operation and the geometry shading operation are executed in sequence (Fig. 2A of Chang teaches hull shading operation (element 241) happens after vertex shading operation (element 254) and geometry shading operation (element 255) happens after domain shading operation (element 243)) but is silent about appending instructions associated with the hull shading operation to instructions associated with the vertex shading operation, and appending instructions associated with the geometry shading operation to instructions associated with the domain shading operation.
But it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have appended instructions associated with the hull shading operation to instructions associated with the vertex shading operation, and appended instructions associated with the geometry shading operation to instructions associated with the domain shading operation as vertex and hull shading will be run in sequence in a SIMD processor and domain and geometry shading will be run in sequence in a SIMD unit  for running multiple shading operation in one processor.
The motivation for the above is to provide commands to the processor that executes vertex shading so that same processor can run multiple shading operations in sequence.


Claims 4, 14, 24 and 34 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel as modified by Sathe, Chang,  and Legakis and further in view of Nystad et al. (US Patent Publication No. 2012/0223947, “Nystad”).

Regarding claims 4, 14, 24 and 34, Goel as modified by Sathe, Chang,  and Legakis teaches, wherein the vertex shading operation, the hull shading operation, the domain shading operation, and the geometry shading operation are associated with a draw call, and further comprising splitting the draw call into a plurality of sub-draw calls based on a size of a memory of the graphics processing unit, wherein each of the sub-draw calls of the plurality of sub-draw calls comprises operations of the first pass and operations of the second pass.
However Nystad teaches, wherein the vertex shading operation and the geometry shading operation are associated with a draw call, and further comprising splitting the draw call into a plurality of sub-draw call wherein each of the sub-draw calls of the plurality of sub-draw calls comprises operations of the first pass and operations of the second pass (Nystad [0072] “…. Equally where, for example, an initially defined single draw call may be split into plural different draw calls (e.g. to be handled either serially or in parallel, or in some combination of this) for processing, each of the separate (split) draw calls should be processed separately (in itself) in the manner of the technology described herein (i.e. have only a single copy of output attribute value(s) stored etc., if appropriate). [0192] As is known in the art, the draw call descriptor is essentially the starting point for the operation of the vertex shader 20 and tiler 21.  The graphics processing unit will receive a command to perform a draw call as specified by the appropriate draw call descriptor, and the vertex shader and tiler will then operate to execute that command. [0193] For the rasteriser/fragment shader 22 operation, the tiler 21 will write a pointer to the draw call descriptor into the polygon lists 30 for each draw call.  The rasteriser/fragment shader 22 will then read the pointer in the polygon list array 30 and thereby know which draw call descriptor is associated with each triangle it rasterises and shades”. [0050]….  In an embodiment, the subsequent graphics processing stage is a fragment shader.  It could also, e.g., be a geometry shader” Legakis teaches vertex shading during first pass and geometry shading in second pass.).
Nystad and Goel as modified by Sathe, Chang,  and Legakis  are analogous art as all of them are related to shader operations.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Goel as modified by Sathe, Chang,  and Legakis to have added draw call having shading operations from both first and second passes and splitting the draw call into a plurality of sub-draw calls wherein each of the sub-draw calls of the plurality of sub-draw calls comprises operations of the first pass and operations of the second pass as taught by Nystad.  
The motivation to include Nystad is to have a draw call used by the unified shader  in multiple passes and split the draw call for optimizing resource usage by serial or parallel run of sub-draw calls in first pass and second pass.
Goel as modified by Sathe, Chang, Legakis and Nystad doesn’t expressly teach, the hull shading operation, the domain shading operations are associated with a draw call and split the draw call based on size of the memory of graphics processing unit.
But as Legakis teaches, the output of vertex and hull shading operations are stored in a memory, vertex shading and hull shading operations are executed in first pass and domain shading operation and geometry shading operations are executed in second pass (Legakis [0004] “….During a first pass through a graphics processing pipeline vertex shader and tessellation control shader (or control hull shader) programs are executed and vertex data and tessellation parameters are stored in memory.  After the first pass is complete, the graphics processing pipeline is reconfigured.  During a second pass through the graphics processing pipeline, the vertex data and tessellation parameters are read from memory and tessellation evaluation shader (or domain shader) and geometry shader programs are executed to complete the tessellation operation.  Typically, a software application program or device driver initiates both the first pass and the second pass”)  and Chang teaches hull shading operations happen after vertex shading operation and geometry shading operations happens after domain shading operations,  it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have further modified Goel as modified by Sathe, Chang,  and Legakis and  Nystad to have also added draw call having hull shading operations and domain shading operations in addition to vertex shading operation and geometry shading operation (as taught by Nystad) and split the draw call based on size of the memory of graphics processing unit (memory referred to the memory of Legakis where the result of first pass are stored) so that cache or smaller size can be used to store the output of sub-draw call.
  The motivation for the above is to achieve a draw call having all sequential stages of the first pass and second pass shading operations to achieve the benefit of a unified shader and to have used a smaller memory or cache to store the output of first pass. 

Claims 6-8, 16-18, 26-28 and 36-38 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel as modified by Sathe and Chang as applied to claim 1 above, and further in view of Loop (“Hardware Subdivision and Tessellation of Catmull-Clark Surfaces” by Charles Loop 11 May 2010, Technical Report MSR-TR-2010-163, Microsoft Corporation “Loop”).

Regarding claims 6, 16, 26 and 36, Goel as modified by Sathe and Chang teaches, wherein performing the hull shading operation comprises:
executing an instance of a hull shader program with the one or more processors and outputting a single control point from the instance of the hull shader program so as to adhere to a single input to single output interface of the one or more processors (Chang [0030] “The vertex shader 254 processes vertices by performing operations such as transformations, skinning, and lighting.  The GPU 110 further comprises a hull shader 241, a tessellator 242, and a domain shader 243 for performing tessellation.  Generally, the function of these shaders 241, 242, 243 is to enhance smoothness on a given surface.  A more detailed surface can be constructed from quads, triangles, or isoline patches.  Each patch is subdivided into triangles, lines or points using tessellation factors.  In short, the hull shader 241 deals with selection of control points of a curve for the given surface and is called for each patch, using the patch control points from the vertex shader 254 as inputs”) but is silent regarding executing a first instance of a hull shader program with the one or more  processors; executing a second instance of the hull shader program with the one or more  processors;outputting a single control point from the first instance of the hull shader program so as to adhere to the interface of the one or more processors; and outputting a second, single control point from the second instance of the hull shader program so as to adhere to the single input to single output interface of the one or more  processors.
However Loop teaches, executing a first instance of a hull shader program with one or more processor; executing a second instance of the hull shader program with the one or processors (Loop 4.3 Curvature Continuous Patching “However, since the hull shader output can be at most 32 vertices, we must pack two control points into each output vertex, and then separate these in the domain shader; while trivial from a coding standpoint, this limitation may adversely impact performance. Each of 32 hull shader threads performs 12n + 48 FLOPS”.  As there are 32 hull shader threads that means there are multiple instances of hull shading program.”)
Loop and Goel as modified by Sathe and Chang are analogous arts as all of them are related to shader operations.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Goel as modified by Sathe and Chang by adding an additional instance of hull shader as taught by Loop and thereby run the instances of hull shaders in parallel. The motivation to include Loop is to achieve faster operations by running hull shaders in parallel. 
Goel as modified by Sathe, Chang and Loop teaches, outputting a single control point from the first instance of the hull shader program so as to adhere to a single input to single output interface of the one or more processors; and outputting a second, single control point from the second instance of the hull shader program so as to adhere to the single input to single output interface of the one or more processors. (Loop teaches each instances of hull shader outputs one vertex as there 32 threads and outputs 32 vertices. Loop 4.3 Curvature Continuous Patching “However, since the hull shader output can be at most 32 vertices, we must pack two control points into each output vertex.)

Regarding claims 7, 17, 27 and 37, Goel as modified by Sathe, Chang and Loop teaches,  wherein executing the first instance of the hull shader program comprises concurrently executing the first instance of the hull shader program and the second instance of the hull shader program with the one or more processors. (Loop 4.3 Curvature Continuous Patching “However, since the hull shader output can be at most 32 vertices, we must pack two control points into each output vertex, and then separate these in the domain shader; while trivial from a coding standpoint, this limitation may adversely impact performance. Each of 32 hull shader threads performs 12n + 48 FLOPS”. As in Loop, there are 32 hull shader threads and each thread outputs 32 vertices so all 32 threads are running in parallel..)

Regarding claims 8, 18, 28 and 38, Goel as modified by Sathe, Chang and Loop teaches, (Loop 4.3 Curvature Continuous Patching wherein the first instance of the hull shader program is assigned a first hull shader output identifier, wherein the second instance of the hull shader program is assigned a second hull shader output identifier, (Loop 4.3 Curvature Continuous Patching: “However, since the hull shader output can be at most 32 vertices, we must pack two control points into each output vertex, and then separate these in the domain shader; while trivial from a coding standpoint, this limitation may adversely impact performance. Each of 32 hull shader threads performs 12n + 48 FLOPS”. As in Loop, there are 32 hull shader threads and each thread outputs 32 vertices so all 32 threads are running in parallel. Similarly vertex shader instances of Goel as modified by Sathe, Chang and Loop also runs the first and second instances runs concurrently. Sathe [0021] “…Vertex identifiers and instance identifiers are available from the vertex shader 14 onward.  Primitive identifiers are available from the hull shader 16 onward.  The control point identifiers are available only in the hull shader 16.”.  In the cited portion Sathe teaches providing instance identifier. Taking the teaching of providing instance identifier, an instance identifier can be provided for each hull shader instance and the hull shader for each instance is equated to  a first hull shader output identifier for first instance of hull shader and  a second hull shader identifier for second instance of hull shader.) 
Loop 4.3 Curvature Continuous Patching teaches outputting a single control point for the first instance of hull shader and outputting a second, single control point for the second instance of the hull shader as shown in claim 6, however, Goel as modified by Sathe, Chang and Loop doesn’t expressly teach, wherein outputting the single control point comprises outputting the single control point based on a comparison of the first hull shader output identifier to a first control point identifier, and wherein outputting the second, single control point comprises outputting the second, single control point based on a comparison of the second hull shader output identifier to a second control point identifier.
As Goel as modified by Sathe, Chang and Loop teaches, providing hull shader output identifier (instance identifier) for each instance of hull shaders, control point identifier of each control point and selecting one control point from multiple control points as an output vertex for an instance of hull shader (“Loop 4.3 Curvature Continuous Patching “However, since the hull shader output can be at most 32 vertices, we must pack two control points into each output vertex”), it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have further modified Goel as modified by Sathe, Chang and Loop to output a single control point out of multiple control points by comparing based on a comparison of the first hull shader output identifier to a first control point identifier and a comparison of the second hull shader output identifier to a second control point identifier. ( If a patch has two output control points, first instance will  select control_point_0  based on  hull shader output identifier id_0 and  control_point_0  and second  instance will select control_point_1  based on  hull shader output identifier id_1 and  control_point_1).  The motivation for the above is the simpler design or algorithm to select an output control point by each instance of hull shader.)

Claims 9, 19, 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel as modified by Sathe and Chang, and further in view of Kato et al. (US Patent Publication No.: 2009/0051687, “Kato”).

Regarding claims 9, 19, 29 and 39, Goel as modified by Sathe and Chang doesn’t expressly teach, prior to performing the hull shading operation, switching a program counter and one or more resource pointers for the hull shading operation.
However Kato teaches, prior to performing a shading operation, switching a program counter and one or more resource pointers for the shading operation (Kato [0054] “When the process of the pixel shader 16 is completed, the sample shader 17 carries out successively an antialiasing process, a fragment test process, a blending process, and a dithering process on the basis of the results of the operation by the pixel shader 16.  At this time, the resource of the shader core including internal registers and program counters changes from the resource 11 to the resource 12 used for the sample shader 17”).
Kato and Goel as modified by Sathe and Chang are analogous art as all of them are related to shader operations.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Goel as modified by Sathe and Chang by switching a program counter and one or more resource pointers for the hull shading operation prior to performing the hull shading operation similar to changing of program counter of starting new shader after completing another shader as taught by Kato and thereby have the processor performs the function of hull shading operation after the change of program counter.
The motivation to include Kato is to execute hull shader without being dependent on vertex shader resources. (Kato, “[0054]…  Thus, because different resources are used by the pixel shader 16 and the sample shader 17, the sample shader program can be executed without being dependent upon the exit status of the pixel shader program, and can be described as an independent program”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612